—In a proceeding pursuant to CPLR 7511 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Donovan, J.), dated August 4, 2000, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Since the petitioner was not a party to either the collective bargaining agreement or the arbitration, he lacks standing to seek vacatur of the arbitrator’s award (see, CPLR 7511; Matter of Wilson v Board of Educ., 261 AD2d 409; Matter of Alava v Consolidated Edison Co., 183 AD2d 713).
The petitioner’s remaining contentions are without merit. Goldstein, J. P., McGinity, Schmidt and Smith, JJ., concur.